DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on November 23, 2020 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 14 and 15 have been amended; claims 5 and 13 are canceled; and claim 21 has been added. Accordingly, claims 1-4, 6-12 and 14-21 are pending in this application, with an action on the merits to follow.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification does not recite the limitation that the upper is “bonded to the midsole” (emphasis added).  This limitation was amended into independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Connaghan et al. (hereinafter “Connaghan”) (US 2009/0300823) in view of McGinnity (USPN 3,383,782) and EITHER of Prissok et al. (hereinafter “Prissok”) (US 2010/0222442) OR NPL to BASF (hereinafter “BASF”) (URL =“https://plastics-rubber.basf.com/northamerica/en/performance_polymers/industries/pp_footwear/applications/application_sport_performance.html”).
Regarding independent claim 1, Connaghan discloses an article of footwear (sock for covering a foot) comprising: a midsole (combination of upper ply of fabric #32 and lower ply of fabric #34 constitutes a “midsole” inasmuch as the midsole has been defined in the claim, structurally) comprising a textile component defining one or more pockets (the upper fabric ply #32 and bottom fabric ply #34 define a chamber #36 (Figs. 2 and 6), the chamber being one or more pockets); cushioning disposed within the one or more pockets (orthotic cushion #10 is cushioning; Examiner notes that Applicant describes the claimed “particle foam” as being a type of cushioning in Para. 0076 of the Specification as filed); and an upper (the remainder of the foot covering that is above the upper ply #32 is an upper, inasmuch as the “upper” has been structurally defined in the claim) bonded to the textile component (Figs. 2 and 6; Examiner notes that the term "bond" (in the verb sense) is very broad and has a definition of "to hold or be held 
McGinnity teaches a sock-like footwear article that includes a polyvinyl outsole (#16; Col. 1, Line 35 of McGinnity) on its lower surface (Col. 2, Lines 30-31 of 
Prissok teaches a foam that can be used to form shoe soles, insoles and midsoles (Para. 0085 of Prissok) for the purpose of providing energy absorption (Para. 0084 of Prissok), wherein the foam can be produced from expanded TPU beads by fusing them to one another in a closed mold with exposure to head (i.e. particle foam; Paras. 0031 and 0080 of Prissok).
BASF teaches a material called INFINERGY®, which is a particle foam formed from expanded thermoplastic polyurethane (E-TPU), which can be used in midsoles (see highlighted/boxed areas of the attached NPL document, for reference to relevant details).
Connaghan and McGinnity teach analogous inventions in the field of sock-like footwear articles.  Connaghan, Prissok and BASF all teach analogous inventions in the field of footwear with cushioning sole components.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the flexible polyvinyl outsole #16 of McGinnity to either of the embodiments of Figs. 2 or 6 of Connaghan in order to provide additional wear resistance and gripping capability (as taught by McGinnity and as is known in the art), while retaining flexibility.  Absent a showing of any criticality with respect to the cushioning material being particle foam (Paras. 0076 and 0219 of Applicant’s Specification recites that the spaces (i.e. one or more pockets) can be filled with particle foam, foam inserts, and/or additional fibers, without any explanation as to how particle EITHER of Prissok OR BASF as the material of choice for the flexible orthotic example of Connaghan, in order to provide a flexible cushioning material known in the art for providing cushioning comfort for a wearer’s foot.  As a result of the modifications, the sock with the added sole would be “a shoe” absent further distinguishing structural limitations in the claim.
Regarding claim 6, the modified device of Connaghan (i.e. Connaghan in view of McGinnity and EITHER of Prissok OR BASF, as explained with respect to independent claim 1 above) is disclosed such that the particle foam fills the one or more pockets (the particle foam of the modified cushion orthotic #10 is held within the chamber #36, and therefore it fills the chamber, as depicted in Fig. 5’s illustration which shows orthotic #10 within the chamber).
Regarding claim 7, the modified device of Connaghan (i.e. Connaghan in view of McGinnity and EITHER of Prissok OR BASF, as explained with respect to independent claim 1 above) is disclosed such that the particle foam comprises thermoplastic polyurethane (both Prissok and BASF teach expanded thermoplastic polyurethane, as EITHER of Prissok OR BASF has been utilized as the cushioning material for the modified orthotic #10 of Connaghan, as explained above).
Regarding claim 8, the modified device of Connaghan (i.e. Connaghan in view of McGinnity and EITHER of Prissok OR BASF, as explained with respect to independent claim 1 above) is disclosed such that the one or more pockets comprises a tunnel (the chamber #36 itself is a tunnel that can receive the orthotic cushion #10, inasmuch as “tunnel” has been defined in the claims by Applicant; additionally or alternatively, the slit #38 is a tunnel that enables access into the chamber #36).
Regarding claim 9, the modified device of Connaghan (i.e. Connaghan in view of McGinnity and EITHER of Prissok OR BASF, as explained with respect to independent claim 1 above) is disclosed such that each pocket fully surrounds the particle foam (the chamber fully surrounds the inserted modified orthotic cushion #10 made from the particle foam).
Regarding claim 10 and 11, the modified device of Connaghan (i.e. Connaghan in view of McGinnity and EITHER of Prissok OR BASF, as explained with respect to independent claim 1 above) is disclosed such that each pocket has an opening (claim 10) (slit #38 is an opening in Fig. 2 embodiment; slit #38B is an opening in Fig. 6 embodiment), wherein the opening is accessible from an outside of the shoe (claim 11) (in Fig. 2 embodiment, slit #38 is indirectly accessibly from “outside of the shoe” in the sense that an arm and hand can pass, initially, from an outside of the shoe through the foot opening and reach the slit #38 to remove the orthotic #10 therefrom; in Fig. 6 embodiment, slit #38B is directly accessible from an outside of the shoe, as depicted; Examiner notes that Fig. 6’s embodiment is described as being designed to allow a rigid 
Regarding claim 12, the modified device of Connaghan (i.e. Connaghan in view of McGinnity and EITHER of Prissok OR BASF, as explained with respect to independent claim 1 above) is disclosed such that the particle foam is exchangeable such that a wearer can adapt the cushioning characteristics of the shoe (via slit #38/38B, the orthotic #10 with the particle foam material, as modified, is capable of being removed and replaced if desired; Examiner notes that claim 12 does not further structurally define the claimed invention in any patentable sense).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Connaghan in view of McGinnity and EITHER of Prissok OR BASF as applied to claim 1 above, and further in view of Huffa (US 2012/0234052).
Regarding claims 2-4, the modified device of Connaghan (i.e. Connaghan in view of McGinnity and EITHER of Prissok OR BASF, as explained with respect to independent claim 1 above) is disclosed such that the textile component is fabric (see Abstract of Connaghan), but is silent as to the type of fabric, and therefore silent to it being a mesh fabric (claim 2), a weft-knitted fabric (claim 3), or a warp-knitted fabric (claim 4).
Huffa teaches that it is known to knit fabrics (Abstract of Huffa) for use in articles of footwear such as shoes or socks (Paras. 0031-33 of Huffa).  Huffa teaches that the concepts of weft-knitting and warp-knitting are known in the field (Para. 0002 of Huffa).
.
Claims 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Connaghan in view of McGinnity and Pearce et al. (hereinafter “Pearce”) (US 2012/0276339) and EITHER of Prissok OR BASF, and further in view of EITHER of Huffa OR Shepherd (US 2004/0099016).
Regarding independent claim 14, Connaghan discloses an article of footwear (sock for covering a foot) comprising: an upper (the remainder of the foot covering that is above the upper ply #32 is an upper, inasmuch as the “upper” has been structurally defined in the claim); a midsole coupled to the upper and comprising a textile material (combination of upper ply of fabric #32 and lower ply of fabric #34 constitutes a “midsole” inasmuch as the midsole has been defined in the claim, structurally); and cushioning disposed therein (orthotic cushion #10 is cushioning disposed within the fabric plies’ chamber #36; Examiner notes that Applicant describes the claimed “particle foam” as being a type of cushioning in Para. 0076 of the Specification as filed).  Connaghan does not teach that the article of footwear is a “shoe”, as claimed, as Connaghan’s footwear article is described as a sock.  Examiner notes, however, that the only missing structure of Connaghan’s sock that would enable it to be considered a knitted structure of the textile material, since Connaghan provides no details as to what type of fabric structure forms the fabric plies, and it cannot be determined whether the fabric plies are “knitted” as claimed.
As noted above, McGinnity teaches a sock-like footwear article that includes a polyvinyl outsole (#16; Col. 1, Line 35 of McGinnity) on its lower surface (Col. 2, Lines 30-31 of McGinnity) to provide improved wear resistance while retaining flexibility (Col. 2, Lines 33-35 of McGinnity), while also providing improved gripping capability (i.e. tread) on the lower surface (Col. 2, Lines 55-59 of McGinnity).
As noted above, Prissok teaches a foam that can be used to form shoe soles, insoles and midsoles (Para. 0085 of Prissok) for the purpose of providing energy absorption (Para. 0084 of Prissok), wherein the foam can be produced from expanded TPU beads by fusing them to one another in a closed mold with exposure to head (i.e. particle foam; Paras. 0031 and 0080 of Prissok).
As noted above, BASF teaches a material called INFINERGY®, which is a particle foam formed from expanded thermoplastic polyurethane (E-TPU), which can be used in midsoles (see highlighted/boxed areas of the attached NPL document, for reference to relevant details).
Pearce teaches a cushioning device similar to a sole/orthotic cushion (Para. 0077 of Pearce), wherein the cushion is formed from a plurality of hollow spaces defined by quilted upper and lower cover layers of textile material (Para. 0077 describes 
As noted above, Huffa teaches that it is known to knit fabrics (Abstract of Huffa) for use in articles of footwear such as shoes or socks (Paras. 0031-33 of Huffa).  Huffa teaches that the concepts of weft-knitting and warp-knitting are known in the field (Para. 0002 of Huffa).
Shepherd teaches that it is known to use spacer weft-knitted fabrics in apparel applications (Para. 0002 of Shepherd).
Connaghan, McGinnity and Huffa teach analogous inventions in the field of sock-like footwear articles.  Connaghan, Prissok and BASF teach analogous inventions in the field of footwear with cushioning sole components. Connaghan and Pearce teach analogous inventions in the field of footwear with cushioning sole components.  Connaghan and Shepherd teach analogous inventions in the field of fabrics in wearable applications.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the flexible polyvinyl outsole #16 of McGinnity to either of the embodiments of Figs. 2 or 6 of Connaghan in order to provide additional wear resistance and gripping capability (as taught by McGinnity and as is known in the art), while retaining flexibility.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted the structure of the single, continuous, flexible orthotic of Connaghan with the structure of a quilted, multi-celled textile-covered cushion (such as the multi-celled structure taught by Pearce) in order to provide an alternative known flexible cushioning material structure that would provide comfort and EITHER of Prissok OR BASF as the material of choice for the flexible orthotic example of Connaghan, in order to provide a flexible cushioning material known in the art for providing cushioning comfort for a wearer’s foot.  As a result of the modifications, the sock with the added sole would be “a shoe” absent further distinguishing structural limitations in the claim.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used EITHER of the warp-knitted fabric of Huffa OR the spacer-weft knitted fabric of Shepherd as the fabric of choice for the fabric plies of Connaghan and for the quilted multi-celled fabric material (from Pearce) in order to provide a known comfortable fabric EITHER of Huffa OR Shepherd), constituted by the fabric plies #32/34 (i.e. the fabric would be knitted via the modification) native and remaining with Connaghan, that forms the cells in the resulting multi-celled quilted structure (via teachings of Pearce) that surround the particle foam (i.e. implemented from EITHER of Prissok OR BASF) and used as the flexible orthotic #10 material of choice for the modified Connaghan device.
Regarding claim 17, the modified device of Connaghan (i.e. Connaghan in view of McGinnity and Pearce and EITHER of Prissok OR BASF, and further in view of EITHER of Huffa OR Shepherd, as explained with respect to independent claim 14 above) is disclosed such that the particle foam comprises thermoplastic polyurethane (expanded thermoplastic polyurethane foam, as noted above, as taught by both of Prissok and BASF, wherein the particle foam of EITHER of Prissok OR BASF has been utilized into the modified device of Connaghan, as explained above).
Regarding claim 18, the modified device of Connaghan (i.e. Connaghan in view of McGinnity and Pearce and EITHER of Prissok OR BASF, and further in view of EITHER of Huffa OR Shepherd, as explained with respect to independent claim 14 above) is disclosed such that the particle foam fills each of the plurality of hollow spaces (as shown in Fig. 6 of Pearce, whose multi-celled foam-filled structure has been incorporated into the modified orthotic of Connaghan, wherein the particle foam of EITHER of Prissok OR BASF has been utilized as the flexible material of choice for the modified orthotic of Connaghan, as explained above).
Regarding claim 19, the modified device of Connaghan (i.e. Connaghan in view of McGinnity and Pearce and EITHER of Prissok OR BASF, and further in view of EITHER of Huffa OR Shepherd, as explained with respect to independent claim 14 above) is disclosed such that the plurality of hollow spaces comprises at least one pocket that partially surrounds the particle foam (as shown in Fig. 6 of Pearce, there is at least one pocket that at least partially surrounds the foam material; this multi-celled structure has been incorporated into the modified orthotic of Connaghan, as noted above, and therefore the particle foam (from EITHER of Prissok OR BASF) incorporated into the modified orthotic of Connaghan is at least partially surrounded by the at least one pocket (i.e. cells in quilted structure)).
Regarding claim 20, the modified device of Connaghan (i.e. Connaghan in view of McGinnity and Pearce and EITHER of Prissok OR BASF, and further in view of EITHER of Huffa OR Shepherd, as explained with respect to independent claim 14 above) is disclosed such that the particle foam is exchangeable such that a wearer can adapt the cushioning characteristics of the shoe (Connaghan teaches that the orthotic #10 can be removed and replaced through the slit #38; Examiner notes that claim 20 does not further structurally define the claimed invention in any patentable sense).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Connaghan in view of McGinnity and Pearce and EITHER of Prissok OR BASF, and further in view of Huffa.
EITHER of Prissok OR BASF, and further in view of Huffa, as explained with respect to independent claim 14 above) is disclosed such that the textile material comprises a warp-knitted fabric (via the modification of Connaghan by the teachings of Huffa, with respect to independent claim 14 above, the textile material of the fabric plies, as modified, comprises a warp-knitted fabric).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Connaghan in view of McGinnity and Pearce and EITHER of Prissok OR BASF, and further in view of Shepherd.
Regarding claim 16, the modified device of Connaghan (i.e. Connaghan in view of McGinnity and Pearce and EITHER of Prissok OR BASF, and further in view of Shepherd, as explained with respect to independent claim 14 above) is disclosed such that the textile material comprises a spacer weft-knitted fabric (via the modification of Connaghan by the teachings of Shepherd, with respect to independent claim 14 above, the textile material of the fabric plies, as modified, comprises a spacer weft-knitted fabric).
Claims 1, 2, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhirong Ye (hereinafter “Zhirong”) (CN 201005124 Y) in view of EITHER of Prissok OR BASF, and further in view of Knoche et al. (hereinafter “Knoche”) (US 2002/0035796) and Misevich et al. (hereinafter “Misevich”) (USPN 4,854,057).
Examiner notes that citations to Zhirong should be directed to the English machine translation of CN 201005124 Y provided with the present Office Action.

As noted above, Prissok teaches a foam that can be used to form shoe soles, insoles and midsoles (Para. 0085 of Prissok) for the purpose of providing energy absorption (Para. 0084 of Prissok), wherein the foam can be produced from expanded TPU beads by fusing them to one another in a closed mold with exposure to head (i.e. particle foam; Paras. 0031 and 0080 of Prissok).
As noted above, BASF teaches a material called INFINERGY®, which is a particle foam formed from expanded thermoplastic polyurethane (E-TPU), which can be used in midsoles (see highlighted/boxed areas of the attached NPL document, for reference to relevant details).
As noted above, Knoche teaches a shoe sole that comprises a textile component that may be included as part of the sole, wherein the textile component is a mesh that can include a contoured knit structure (Para. 0027 of Knoche) that may cover all of the bottom surface, front surface or side surfaces of the sole (Para. 0033 of Knoche) to 
Misevich teaches a shoe with an upper and a midsole, wherein the “upper is bonded or otherwise suitably secured to the midsole” (Col. 5, Lines 6-7 of Misevich).
Zhirong, Prissok and BASF all teach analogous inventions in the field of elastic particles for cushioning in shoes.  Zhirong, Knoche and Misevich teach analogous inventions in the field of footwear soles.  Absent a showing of any criticality with respect to the cushioning material being particle foam (Paras. 0076 and 0219 of Applicant’s Specification recites that the spaces (i.e. one or more pockets) can be filled with particle foam, foam inserts, and/or additional fibers, without any explanation as to how particle foam is beneficial over another type of foam; Para. 0122 of Applicant’s Specification recites that the cushioning material can be foam, an air or gel cushion alternatively to the particle foam, without any explanation as to how particle foam is beneficial over another type of cushioning material; Para. 0126 of Applicant’s Specification recites that the midsole can comprise foam material, or other suitable materials such as eTPU, ePP, eEVA or particle foam, without any explanation as to how particle foam is beneficial over another type of cushioning material), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the particle foam of EITHER of Prissok OR BASF as the material of choice for the elastic particles #6/7/8 of Zhirong in order to provide a flexible cushioning material known in the art for providing cushioning comfort for a wearer’s foot.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the contoured knitted mesh 
Regarding claim 2, the modified shoe of Zhirong (i.e. Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche and Misevich, as explained above with respect to independent claim 1) is disclosed such that the textile component comprises a mesh fabric (Knoche teaches that there is a mesh that can be a contoured knit, as noted above (Para. 0027 of Knoche)).
Regarding claim 6, the modified shoe of Zhirong (i.e. Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche and Misevich, as explained above with respect to independent claim 1) is disclosed such that the particle foam fills the one or more pockets (see Figs. 1-4 of Zhirong; Para. 0028 of Zhirong).
Regarding claim 7, the modified shoe of Zhirong (i.e. Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche and Misevich, as explained above with respect to independent claim 1) is disclosed such that the particle foam comprises EITHER of Prissok OR BASF has been utilized as the elastic particles of choice for modified Zhirong’s sole).
Regarding claim 8, the modified shoe of Zhirong (i.e. Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche and Misevich, as explained above with respect to independent claim 1) is disclosed such that the one or more pockets comprises a tunnel (the one or more cavities have a tunnel that can be filled with the elastic particles (Para. 0028 of Zhirong), inasmuch as “tunnel” has been defined in the claims by Applicant).
Regarding claim 9, the modified shoe of Zhirong (i.e. Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche and Misevich, as explained above with respect to independent claim 1) is disclosed such that each pocket fully surrounds the particle foam (Para. 0028 of Zhirong discloses that the openings into the cavities can be covered (i.e. each cavity fully surrounds the particle foam housed therein), wherein the covering would be part of the pocket itself).
Regarding claim 10, the modified shoe of Zhirong (i.e. Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche and Misevich, as explained above with respect to independent claim 1) is disclosed such that each pocket has an opening (Para. 0028 recites that the cavities have respective openings used to fill/refill with elastic particles/pellets).
Regarding claim 11, the modified shoe of Zhirong (i.e. Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche and Misevich, as explained above with respect to independent claim 1) is disclosed such that the opening is accessible 
Regarding claim 12, the modified shoe of Zhirong (i.e. Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche and Misevich, as explained above with respect to independent claim 1) is disclosed such that the particle foam is exchangeable such that a wearer can adapt the cushioning characteristics of the shoe (Para. 0029 of Zhirong discloses replacement of the elastic particles/pellets after periods of use; Para. 0032 discloses that different particles of different size/hardness can be used depending on the end use).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche and Misevich as applied to claim 1 above, and further in view of Huffa.
Regarding claims 3 and 4, the modified shoe of Zhirong (i.e. Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche and Misevich, as explained above with respect to independent claim 1) is disclosed to teach all the limitations of claim 1, as set forth above, but the combination is silent as to what type of knit structure is present, and therefore it cannot be determined whether the contoured knitted mesh utilized from Knoche is a weft-knitted fabric (claim 3) or a warp-knitted fabric (claim 4).
As noted above, Huffa teaches that it is known to knit fabrics (Abstract of Huffa) for use in articles of footwear such as shoes or socks (Paras. 0031-33 of Huffa).  Huffa teaches that the concepts of weft-knitting and warp-knitting are known in the field (Para. 0002 of Huffa).
.
Claims 14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche.
Examiner notes that citations to Zhirong should be directed to the English machine translation of CN 201005124 Y provided with the present Office Action.
Regarding independent claim 14, Zhirong discloses a shoe (see Figs. 1-4, which illustrate a shoe) comprising: an upper (#2); a midsole coupled to the upper (sole #1 is a midsole; Figs. 1, 2 and 4 show the upper coupled to the sole) and comprising a material that forms a plurality of hollow spaces (the sole is a solid structure, so it is formed from at least some type of material, although Zhirong does not disclose what the material may be; cavities #3/4/5/9 are hollow spaces; Para. 0028 discloses that the cavities have openings which may be covered once elastic particles/pellets are filled therein, wherein a covered opening would result in a hollow space for each cavity); and elastic particles (#6/7/8) disposed in the plurality of hollow spaces (see Figs. 1-4; Paras. 0028-0029 describe the cavities (i.e. plurality of hollow spaces) being filled with elastic 
As noted above, Prissok teaches a foam that can be used to form shoe soles, insoles and midsoles (Para. 0085 of Prissok) for the purpose of providing energy absorption (Para. 0084 of Prissok), wherein the foam can be produced from expanded TPU beads by fusing them to one another in a closed mold with exposure to head (i.e. particle foam; Paras. 0031 and 0080 of Prissok).
As noted above, BASF teaches a material called INFINERGY®, which is a particle foam formed from expanded thermoplastic polyurethane (E-TPU), which can be used in midsoles (see highlighted/boxed areas of the attached NPL document, for reference to relevant details).
As noted above, Knoche teaches a shoe sole that comprises a textile component that may be included as part of the sole, wherein the textile component is a mesh that can include a contoured knit structure (Para. 0027 of Knoche) that may cover all of the bottom surface, front surface or side surfaces of the sole (Para. 0033 of Knoche) to provide added traction, grip, abrasion resistance with low weight for the shoe sole (Para. 0035 of Knoche).
Zhirong, Prissok and BASF all teach analogous inventions in the field of elastic particles for cushioning in shoes.  Zhirong and Knoche teach analogous inventions in EITHER of Prissok OR BASF as the material of choice for the elastic particles #6/7/8 of Zhirong in order to provide a flexible cushioning material known in the art for providing cushioning comfort for a wearer’s foot.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the contoured knitted mesh textile of Knoche as a wrap on the bottom, side and front surfaces of the sole of Zhirong in order to enhance the traction, grip and abrasion resistance of the sole, as modified, while maintaining a low weight for the overall shoe, as taught by Knoche, as noted above.  As a result of the modification, the wrapping-around of the knitted mesh over all of the bottom, side and front sole surfaces (via teachings of Knoche) would involve a textile material with a knitted structure defining a plurality of cavities #3/4/5/9 (i.e. 
Regarding claim 17, the modified shoe of Zhirong (i.e. Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche, as explained above with respect to independent claim 14) is disclosed such that the particle foam comprises thermoplastic polyurethane (both Prissok and BASF teach expanded thermoplastic polyurethane, as noted above, wherein EITHER of Prissok OR BASF has been utilized as the elastic particles of choice for modified Zhirong’s sole).
Regarding claim 18, the modified shoe of Zhirong (i.e. Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche, as explained above with respect to independent claim 14) is disclosed such that the particle foam fills each of the plurality of hollow spaces (see Figs. 1-4 of Zhirong; Para. 0028 of Zhirong).
Regarding claim 19, the modified shoe of Zhirong (i.e. Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche, as explained above with respect to independent claim 14) is disclosed such that the plurality of hollow spaces comprises at least one pocket that partially surrounds the particle foam (Para. 0028 of Zhirong discloses that the openings into the cavities can be covered (i.e. each cavity fully surrounds the particle foam housed therein), wherein the covering would be part of the pocket itself; since the covering can be removed to allow for particles to be removed/replaced (Para. 0028), then the cavities are at least capable of only partially surrounding the particles therewithin).
Regarding claim 20, the modified shoe of Zhirong (i.e. Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche, as explained above with respect to 
Regarding independent claim 21, Zhirong discloses a shoe (see Figs. 1-4, which illustrate a shoe) comprising: an upper (#2) comprising a tongue (visible tongue is shown in Figs. 1 and 2, although unlabeled); a midsole coupled to the upper (sole #1 is a midsole; Figs. 1, 2 and 4 show the upper coupled to the sole) and comprising a component defining one or more pockets (cavities #3/4/5/9 are defined by a structural component of the sole #1); and elastic particles (#6/7/8) disposed within the one or more pockets (see Figs. 1-4; Paras. 0028-0029 describe the cavities being filled with elastic particles/pellets).  Zhirong is silent to specifying what material is used to form the sole #1 (i.e. midsole) and it cannot be determined as to whether the sole is formed from a textile material.  Zhirong is also silent to specifically describing the elastic particles as “foam”, although “rubber” and “elastic pellets” are mentioned throughout the disclosure (see Paras. 0014, 0016, 0028-0031 of Zhirong). 
As noted above, Prissok teaches a foam that can be used to form shoe soles, insoles and midsoles (Para. 0085 of Prissok) for the purpose of providing energy absorption (Para. 0084 of Prissok), wherein the foam can be produced from expanded TPU beads by fusing them to one another in a closed mold with exposure to head (i.e. particle foam; Paras. 0031 and 0080 of Prissok).

As noted above, Knoche teaches a shoe sole that comprises a textile component that may be included as part of the sole, wherein the textile component is a mesh that can include a contoured knit structure (Para. 0027 of Knoche) that may cover all of the bottom surface, front surface or side surfaces of the sole (Para. 0033 of Knoche) to provide added traction, grip, abrasion resistance with low weight for the shoe sole (Para. 0035 of Knoche).
Zhirong, Prissok and BASF all teach analogous inventions in the field of elastic particles for cushioning in shoes.  Zhirong and Knoche teach analogous inventions in the field of footwear soles.  Absent a showing of any criticality with respect to the cushioning material being particle foam (Paras. 0076 and 0219 of Applicant’s Specification recites that the spaces (i.e. one or more pockets) can be filled with particle foam, foam inserts, and/or additional fibers, without any explanation as to how particle foam is beneficial over another type of foam; Para. 0122 of Applicant’s Specification recites that the cushioning material can be foam, an air or gel cushion alternatively to the particle foam, without any explanation as to how particle foam is beneficial over another type of cushioning material; Para. 0126 of Applicant’s Specification recites that the midsole can comprise foam material, or other suitable materials such as eTPU, ePP, eEVA or particle foam, without any explanation as to how particle foam is beneficial over another type of cushioning material), it would have been obvious before EITHER of Prissok OR BASF as the material of choice for the elastic particles #6/7/8 of Zhirong in order to provide a flexible cushioning material known in the art for providing cushioning comfort for a wearer’s foot.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the contoured knitted mesh textile of Knoche as a wrap on the bottom, side and front surfaces of the sole of Zhirong in order to enhance the traction, grip and abrasion resistance of the sole, as modified, while maintaining a low weight for the overall shoe, as taught by Knoche, as noted above.  As a result of the modification, the wrapping-around of the knitted mesh over all of the bottom, side and front sole surfaces (via teachings of Knoche) would involve the textile component defining one or more of the cavities (i.e. one or more pockets) therebeneath and therebehind in the modified shoe sole of Zhirong.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche, as applied to claim 14 above, and further in view of Huffa.
Regarding claim 15, the modified shoe of Zhirong (i.e. Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche, as explained above with respect to independent claim 14) is disclosed to teach all the limitations of claim 14, as set forth above, but the combination is silent as to what type of knit structure is present, and therefore it cannot be determined whether the contoured knitted mesh utilized from Knoche is a warp-knitted fabric.

Modified Zhirong and Huffa teach analogous inventions in the field of shoes.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a warp-type knit as the knitted fabric of choice (as taught by Huffa) for the added knitted mesh incorporated from Knoche into the sole of Zhirong, in order to provide a mesh material that can provide maintained flexibility and lightweight characteristics, and further since the concept of warp-knit fabrics being used in footwear is very well-known in the art, as evidenced by Huffa above.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche as applied to claim 14 above, and further in view of Shepherd.
Regarding claim 16, the modified shoe of Zhirong (i.e. Zhirong in view of EITHER of Prissok OR BASF, and further in view of Knoche, as explained above with respect to independent claim 14) is disclosed to teach all the limitations of claim 14, as set forth above, but the combination is silent as to what type of knit structure is present, and therefore it cannot be determined whether the contoured knitted mesh utilized from Knoche is a spacer weft-knitted fabric.
As noted above, Shepherd teaches that it is known to use spacer weft-knitted fabrics in apparel applications (Para. 0002 of Shepherd).
.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Any arguments deemed relevant to the updated grounds for rejection are addressed below.
Applicant argues, with respect to claim 1, that Connaghan does not disclose bonding the footwear components together and, instead, discloses that its footwear is “a series of panels which are sewn together”.  However, Examiner notes that Applicant’s Specification provides no explicit definition for how they intend “bonded” to be interpreted.  The term "bond" (in the verb sense) is very broad and has a definition of "to hold or be held together, as by a rope or an adhesive; bind; connect" (Defn. No. 14 of "Collins English Dictionary – Complete and Unabridged, 12th Edition" entry via TheFreeDictionary.com).  This definition does not specifically require an adhesive to be present, since it also indicates that items can be bonded if one is to “bind” or “connect” 
Applicant argues, with respect to claim 14, that Examiner’s “proposed combination [of Connaghan and Pearce] does not result in a knitted structure of the midsole’s textile material forming a plurality of hollow spaces” and “[i]nstead. The orthotic insert itself simply has a fabric cover that is quilted to be secured over or around the foam”.  Applicant continues: “The textile material of the modified [Connaghan] device’s midsole would only have one hollow space (the chamber disposed between the first upper ply 32 and second lower ply 34)”.  Applicant’s amendment has required that the knitted structure be what defines the plurality of hollow spaces.  As a result, the grounds of rejection has been updated, wherein the added quilted cushion from Pearce has also been modified to be a known knitted fabric. Since the quilted cushioning 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732